J-S41037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ARTHUR JOHN WEBB, III                      :
                                               :
                       Appellant               :   No. 637 MDA 2022

         Appeal from the Judgment of Sentence Entered March 29, 2022
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000596-2021


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STEVENS, P.J.E.:                 FILED: DECEMBER 15, 2022

        Appellant Arthur John Webb, III, appeals the judgment of sentence

entered by the Court of Common Pleas of Luzerne County after Appellant pled

guilty to two counts of corruption of minors. Appellant raises two challenges

to the discretionary aspects of his sentence. We affirm.

        On January 8, 2021, Appellant was charged with two counts each of

indecent assault of a person less than sixteen years of age and corruption of

minors. On September 20, 2021, Appellant entered an open guilty plea to two

counts of corruption of minors and the indecent assault charges were

withdrawn. After a pre-sentence investigation (PSI) report was prepared, the

parties agreed Appellant’s prior record score was “0” and his offense gravity


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S41037-22



score was “4,” leading to a suggested standard range of RS-3 months to an

aggravated range of up to 6 months.1

       On March 29, 2022, the trial court imposed two consecutive terms of 6-

36 months’ imprisonment on the corruption of minors charges. As a result,

Appellant received an aggregate sentence of 12-72 months’ imprisonment.

Appellant did not file a post-sentence motion.

       On April 27, 2022, Appellant filed a notice of appeal. Thereafter,

Appellant subsequently complied with the trial court’s direction to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant raises the following issues for our review on appeal:

       1. Did the trial court err or abuse its discretion in failing to
          consider the mitigating circumstances before imposing a
          sentence at the highest end of the aggravated range of the
          Pennsylvania Sentencing guidelines on each count?

       2. Did the trial court fail to state sufficient reasons on the record
          to justify a sentence at the highest end of the aggravated
          range of the Pennsylvania Sentencing Guidelines in light of the
          mitigating circumstances present?

Appellant’s Brief, at 3.

       Both of these arguments implicate the discretionary aspects of

sentence. In reviewing such challenges, we are mindful that:

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to an appeal as of right. Prior to reaching the
       merits of a discretionary sentencing issue[, w]e conduct a four-
       part analysis to determine: (1) whether appellant has filed a
       timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
____________________________________________


1 Appellant’s charges were first-degree misdemeanors, which have a
maximum penalty of five years’ imprisonment. See 18 Pa.C.S.A. § 106(b)(6).

                                           -2-
J-S41037-22


      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa.Super. 2018)

(quotation marks, some citations, and emphasis omitted).

      While Appellant did file a timely appeal, Appellant did not raise his

challenges to the discretionary aspects of his sentence before the trial court.

It is well established that:

      [t]o properly preserve an issue challenging the discretionary
      aspects of sentencing, a defendant must object and request a
      remedy at sentencing, or raise the challenge in a post-sentence
      motion. Commonwealth v. McAfee, 849 A.2d 270, 275
      (Pa.Super. 2004). The Pennsylvania Rules of Criminal Procedure
      specifically caution defendants that, when filing post-sentence
      motions, “[a]ll requests for relief from the trial court shall be
      stated with specificity and particularity[.]” Pa.R.Crim.P.
      720(B)(1)(a). See Commonwealth v. Tejada, 107 A.3d 788,
      798-99 (Pa.Super. 2015) (noting that the trial court must be given
      the opportunity to reconsider its sentence either at sentencing or
      in a post-sentence motion).

Commonwealth v. Clary, 226 A.3d 571, 579 (Pa.Super. 2020).

       Our review of the record shows that Appellant did not raise the

aforementioned claims in a timely objection after the trial court imposed its

sentence. Further, Appellant did not file a post-sentence motion. As Appellant

failed to preserve these arguments before the trial court, these claims are

waived on appeal.

      Judgment of sentence affirmed.




                                     -3-
J-S41037-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                          -4-